Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are currently pending and are under examination.
Benefit of priority is to December 10, 2013.

The claims of parent application SN 15/102,600 were restricted into 4 groups:
I – the uPA-MMP14 conjugate, allowed in ‘600, now USP 10,335,493;
II – a method of treating;
III- a recombinant polypeptide encoding uPA-MMP14; and
IV- nucleic acid encoding the recombinant polypeptide encoding uPA-MMP14.

The instant claims appear to be drawn to Group 4, though the claims use the conjugate language. If it is intended that the now claimed nucleic acids encode two separate and non-fused proteins, that is, uPA and MMP14 catalytic motif, then ODP issues will arise. It appears via dependent Claim 5 that the nucleic acid encodes a fusion protein comprising uPA-MMP14 and therefore safe harbor will be granted at this time because it appears that the issues are 112/2 in nature and not ODP in nature.

The disclosure is objected to because of the following informalities: 
There are sequences at page 12, para. 1 that are not identified by a sequence identification number.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.
See page 21, line 23.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a nucleic acid encoding a peptide conjugate. A conjugate is reversible combination of at least 2 molecules. It appears that it is intended that the nucleic acid encode a fusion polypeptide, which basis is found at least at pages 16 and 17 of the specification. See also Claim 5 reference to a conjugate which comprises the fusion protein of uPA and MMP14 having the amino acid sequence set forth in SEQ ID NO: 4.
Claim 1 also refers to a targeting molecule that comprises the amino acid sequence of SEQ ID NO: 2. A molecule lends itself to being the smallest particle of a specific element or compound while a protein or polypeptide is composed of chains of amino acids. It appears that it is more appropriate to specifically state that the nucleic acid encodes a targeting polypeptide comprising the amino acid sequence of SEQ ID NO: 2.
Claims 2 and 3 refer to “a recombinant nucleic acid” and to “a vector”, wherein there is only one recombinant nucleic acid mentioned in Claim 1, and one fector mentioned in Claim 2. Therefore, it is proper to refer to “the recombinant nucleic acid” and to “the vector” in Claims 2 and 3.
The phrasing of “expression system” is not specifically defined in the specification, rendering Claim 3 indefinite. Claim 3 may be referring to a host cell or to a cell free translation system, for example, which are considered to be not overlapping in scope.
Claims 4 and 5 refer to “The composition of claim 1…” yet Claim 1 is drawn to “A recombinant nucleic acid…”. Thus, Claims 4 and 5 lack antecedent basis in Claim 1 because Claim 1 is not drawn to a composition.


As noted in the PCT-237 for parent PCT/US2014/069106 and in the US parent, the combination of human uPA and MMP(14) catalytic domain are free of prior art. 


The Examine suggests that parent-restricted Groups III and IV be rejoined. The Examiner suggests canceling Claims 1-5 and the consideration of the following claims:
6. (New) A fusion polypeptide comprising a targeting polypeptide and a protease polypeptide having a catalytic domain,
wherein the targeting polypeptide is derived from human urokinase plasminogen activator and comprises the amino acid sequence of SEQ ID NO:2, and
wherein the protease polypeptide having a catalytic domain is derived from a matrix metalloprotease and comprises the amino acid sequence motif depicted in SEQ ID NO:5.
** note that Claim 15 of parent ‘600 reads on naturally occurring uPA having a serine protease domain
	7. (New) The fusion polypeptide of claim 1, wherein the protease polypeptide comprises SEQ ID NO: 3.  
	8. (New) The fusion polypeptide of claim 1, wherein the fusion polypeptide comprises SEQ ID NO: 4.
9. (New) A composition comprising the fusion polypeptide of claim 6.

10. (New) A recombinant nucleic acid encoding a fusion polypeptide comprising a targeting polypeptide and a protease polypeptide having a catalytic domain,
wherein the targeting polypeptide is derived from human urokinase plasminogen activator and comprises the amino acid sequence of SEQ ID NO:2, and
wherein the protease polypeptide having a catalytic domain is derived from a matrix metalloprotease and comprises the amino acid sequence motif depicted in SEQ ID NO:5.
11. (New) A composition comprising the nucleic acid of Claim 10.
	12. (New) An expression vector comprising the nucleic acid of claim 10.  
	13. (New) A host cell comprising the expression vector of claim 12. 
	14. (New) A cell-free translation system comprising the expression vector of claim 12.
	
	The Examiner does not see a basis in the specification for the following claims:
	15. (New) A cell culture comprising the host cell of claim 13.
	16. (New) A method of making a fusion polypeptide comprising a targeting polypeptide and a protease polypeptide having a catalytic domain, said method comprising culturing the host cell of claim 13 in a culture medium under conditions in which the nucleic acid encoding the fusion polypeptide is expressed.
	17. (New) The method of Claim 16, further comprising isolating said fusion polypeptide.
	However, if Applicants can identify wherein in the specification the method of making the fusion polypeptide is taught then these claims can be added.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656